UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6868


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ARNOLD CHARLES CABARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:98-cr-00271-REP-1)


Submitted:    October 29, 2009              Decided:   December 9, 2009


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold Charles Cabarris, Appellant Pro Se.   Norval George
Metcalf, Assistant United States Attorney, Michael Cornell
Wallace, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Arnold Charles Cabarris appeals the district court’s

order      denying     his   motion     for   reduction   of     sentence      under    18

U.S.C. § 3582(c)(2) (2006). ∗                 We have reviewed the record and

find       no   reversible     error.         Accordingly,      we    affirm   for     the

reasons stated by the district court.                     See United States v.

Cabarris, No. 3:98-cr-00271-REP-1 (E.D. Va. Apr. 14, 2009).                             We

dispense        with    oral    argument       because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




       ∗
       Cabarris’s notice of appeal was filed one day late, but he
timely sought an extension of time pursuant to Fed. R. App. P.
4(b)(4) for excusable neglect or good cause.              In its
consideration of Cabarris’s motion, the district court found no
excusable neglect based on its assessment of the merits of the
appeal.   Such a merits review by the district court of its own
order is not an appropriate consideration under Rule 4(b)(4).
However, because the time limits of Rule 4(b) are not
jurisdictional, see Bowles v. Russell, 551 U.S. 205, 208-13
(2007); United States v. Urutyan, 564 F.3d 679, 683-86 (4th Cir.
2009), and the Government has not moved to dismiss the appeal as
untimely, we decline to dismiss the appeal as untimely and
instead address the merits of the motion for sentence reduction.



                                              2